Citation Nr: 1125509	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral pes planus.

2.  Entitlement to service connection for a low back disability. 

3.  Entitlement to service connection for a ganglion cyst of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to October 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted entitlement to service connection for bilateral pes planus with an initial noncompensable evaluation assigned effective November 9, 2006 and denied service connection for a low back disability and a ganglion cyst of the left hand.  Jurisdiction over the claims file is currently held by the RO in Denver, Colorado. 

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Denver RO.  A transcript of the hearing is of record.

The issues of entitlement to an initial compensable rating for bilateral pes plans and service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran withdrew her appeal for entitlement to service connection for a ganglion cyst of the left hand at the April 2011 travelboard hearing.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for a ganglion cyst of the left hand by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran withdrew her claim for entitlement to service connection for a ganglion cyst of the left hand at the April 2011 hearing before the Board.  The Board therefore finds that she has withdrawn her appeal with respect to this issue.

Hence, there remain no allegations of errors of fact or law for appellate consideration as to the issue of entitlement to service connection for a ganglion cyst of the left hand.  Accordingly, the Board does not have jurisdiction to review the appeal as it is dismissed.


ORDER

The appeal for entitlement to service connection for a ganglion cyst of the left hand is dismissed. 



REMAND

With respect to the Veteran's claim for entitlement to service connection for a low back disability, the Board finds that a VA examination is necessary under VA's duty to assist the claimant in developing her claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The Veteran contends that she developed a chronic low back disability secondary to service-connected bilateral pes planus.  In April 2011, she submitted a private medical examination report stating that her low back pain may be exacerbated by her service-connected pes planus.  As this evidence demonstrates a possible association between the Veteran's service-connected pes planus and the claimed low back disability, the Board finds that a VA examination is necessary to determine the nature and severity of the claimed low back condition.  

The Board also finds that the Veteran should be provided a VA examination to determine the current severity of her service-connected bilateral pes planus.  Her feet were last examined in April 2007, and the Veteran testified in April 2011 that she treats her foot pain with prescribed muscle relaxers.  At the time of the April 2007 examination, the Veteran used over-the-counter medication to relieve the pain of her flat feet.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is also competent to provide an opinion that a disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Finally, the Veteran should be contacted and asked to provide medical release forms to allow for VA to obtain all private records of treatment pertinent to the claims on appeal.  VA has a duty to obtain relevant records of treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  During the April 2011 hearing, the Veteran testified that she had undergone recurring private treatment for pes planus, but the claims file currently only contains an April 2011 treatment record pertaining to the claim for a low back disorder.  The Veteran's testimony indicates that there are outstanding records of private treatment pertinent to her claims, and efforts should be made to procure these additional treatment records.  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided medical release forms and specifically requested to execute them to authorize VA to obtain medical treatment records from all private health care providers who have treated her pes planus and low back disability, including Dr. Rita Lee.

2.  Obtain records of treatment from all health care providers identified by the Veteran.  If unsuccessful in obtaining this evidence, inform the Veteran and her representative and request them to provide the outstanding evidence.

3.  Afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the claimed low back condition.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, including the service treatment records, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed low back disorder is etiologically related to any incident of the Veteran's active service or is caused or aggravated by the Veteran's service-connected pes planus.

A complete rationale should be provided for all expressed opinions.
4.  Afford the Veteran a VA examination with an appropriate examiner to determine the current degree of severity of the service-connected bilateral flat foot disability.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  

The examiner should determine the degree of severity (whether mild, moderate, severe, or pronounced) of any bilateral pes planus.  The examiner should state whether the Veteran manifests pain on manipulation of the feet, any abnormality of the tendo achilles, or utilizes orthopedic shoes or appliances.  The examiner should also determine whether the Veteran experiences inward bowing of the tendo achilles, objective evidence of marked deformity, or indications of swelling on use and characteristic callosities.  

5.  Then, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


